


110 HR 5441 IH: To amend title 10, United States Code, to extend the

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5441
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Jones of North
			 Carolina (for himself, Mr. Kline of
			 Minnesota, Ms. Loretta Sanchez of
			 California, Mrs. Boyda of
			 Kansas, Ms. Shea-Porter,
			 and Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to extend the
		  special survivor indemnity allowance to survivors of certain members of the
		  Armed Forces who die on active duty.
	
	
		1.Extension to survivors of
			 certain members who die on active duty of special survivor indemnity allowance
			 for persons affected by required Survivor Benefit Plan annuity offset for
			 dependency and indemnity compensation
			(a)ExtensionSubsection (m) of section 1450 of title 10,
			 United States Code, as added by section 644 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 158), is
			 amended in paragraph (1)(B) by striking section 1448(a)(1) of this
			 title and inserting subsection (a)(1) of section 1448 of this
			 title or by reason of coverage under subsection (d) of such
			 section.
			(b)Application of
			 amendmentThe amendment made
			 by subsection (a) shall apply with respect to the month beginning on October 1,
			 2008, and subsequent months as provided by paragraph (6) of subsection (m) of
			 section 1450 of title 10, United States Code, as added by section 644 of the
			 National Defense Authorization Act for Fiscal Year 2008.
			
